107 Ga. App. 647 (1963)
131 S.E.2d 144
COMMISSIONERS OF ROADS & REVENUES OF FULTON COUNTY
v.
DOWIS.
40075.
Court of Appeals of Georgia.
Decided April 18, 1963.
Harold Sheats, Martin H. Peabody, for plaintiff in error.
R. Beverly Irwin, Jack M. Smith, contra.
JORDAN, Judge.
Error is assigned on the judgment of the Superior Court of Fulton County affirming the award of the Deputy Director of the State Board of Workmen's Compensation who found that the deceased employee died as the result of a heart attack which arose out of and during the course of employment and awarded compensation to the claimant, his widow. It is contended by the employer that the award of compensation was unauthorized for two reasons: (1) because there was no competent evidence of any activity by the deceased employee during working hours which would authorize the finding that his death arose out of and during the course of employment, since the only evidence in this regard was the illegal and incompetent hearsay testimony of the claimant and her son as to statements made by the deceased to them; and (2) because the evidence demanded the finding that the employee's death was caused by a second heart attack which was wholly unrelated to the attack allegedly sustained by the employee while he was on the job. Held:
1. Under the decision of this court in Moore v. Atlanta Transit *648 System, Inc., 105 Ga. App. 70 (123 SE2d 693), the testimony of the decedent's wife and her son as to statements made to them by the decedent regarding his activity immediately prior to his heart attack at the place of employment was admissible as an exception to the hearsay rule since there were no witnesses to the occurrence; and the evidence including the medical testimony authorized the finding that the heart attack arose out of and during the course of employment.
2. The medical testimony further authorized the finding that the second heart attack suffered by the deceased at his home resulted from an extension of the heart condition precipitated by the first attack and constituted one illness; and the employer's contention that the evidence demanded the finding that the second heart attack was wholly unrelated to the first is without merit.
Judgment affirmed. Nichols, P. J., and Frankum, J., concur.